Citation Nr: 1635842	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1953 to March 1955. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from October and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied a claim for aggravation of a pre-existing injury to left elbow.  The Board notes that although this claim was originally treated as a claim for new and material evidence to reopen a claim for bilateral arm fracture, it was later found that the Veteran had not previously made a claim for bilateral arm fracture. 

The Veteran testified before the Board in a Travel Board hearing in July 2016.  A transcript of the hearing has been associated with the claims file. 

This appeal has been processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, a left elbow disability was shown on the Veteran's entry into service.  The Veteran has not yet been afforded a VA examination for his claimed elbow disability.  The Veteran has presented competent testimony that he aggravated his left elbow during the same accident where he fell over some cables in service in January 1955 and injured his right knee and had to go to William Beaumont Army Hospital.  See e.g. July 2016 hearing. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran has an elbow disability, McLendon element (1); and competent lay evidence that he experienced aggravation of his pre-existing elbow injury from the same accident documented in service when he injured his right knee, McLendon element (2).  There are also reports of continuing symptoms thereafter.  In the instant case, there is no VA examination opinion related to service connection for a left elbow disability.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a left elbow disability.  Accordingly, a VA examination is necessary. 38 C.F.R. § 3.159 (c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left elbow disability.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

Specifically, the examiner must determine the following:

Is there clear and unmistakable evidence that the Veteran's preexisting left elbow disability was not permanently worsened beyond the natural progress of the disability?

The examiner's attention is directed to:

(i) The July 2016 hearing, during which the Veteran stated that he injured his left elbow during the same incident in which he injured his right knee in service and had it treated while in the hospital; and his testimony that he was able to use his elbow for sports in school and training during service, prior to his injury in-service. 

(ii) The buddy statements from the Veteran's co-workers and friends, who wrote that the Veteran had problems with his elbow following service; and 

(iii) The November 2008 opinion of Dr. J.H. who stated the Veteran's elbow condition was "probably service related." 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

